Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                 October 15, 2014

The Court of Appeals hereby passes the following order:

A15A0157. ETHIO-AMERICAN INSURANCE COMPANY, INC. v. STACY
    ADAMS d/b/a CHATHAM CAB COMPANY.

       Defendant Ethio-American Insurance Company, Inc., filed this direct appeal
from the trial court’s May 30, 2014 order entering judgment in favor of Stacy Adams.
After the appeal was docketed, Adams filed a motion to dismiss the appeal, asserting
that, on August 8, 2014, the trial court entered an order dismissing the appeal based
upon the defendant’s delay in filing the transcript.1

      Pursuant to OCGA § 5-6-48 (c), a trial court may dismiss an appeal based upon
an appellant’s unreasonable delay in filing a transcript. The lower court loses the
authority to act, however, once an appeal has been transmitted to this Court. See
Noorani v. Sugarloaf Mills Ltd. Partnership, 308 Ga. App. 168, 169 (706 SE2d 750)
(2011); Hadavi v. Palmer, 260 Ga. App. 509, 512 n.5 (580 SE2d 291) (2003). Here,
the appeal was transmitted to this Court on August 22, 2014. Thus, on August 8,
2014, the trial court retained authority to dismiss the appeal in accordance with
OCGA § 5-6-48 (c). Accordingly, Abram’s motion to dismiss is hereby GRANTED,
and this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                  10/15/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
        The order dismissing the appeal was not initially included with the record
transmitted to this Court, but was included in a supplemental record.